 JOHNSON READY MIX CO.437operations would not appear to meet theSiemonsstandard for theassertion of jurisdiction over nonretail enterprises.4.In cases involving secondary activity by a union which may beviolative of Section 8(b) (4) of the Act, where, as here, the primaryemployer's operations do not appear to meet the Board's jurisdic-tional standard, the Board will take into consideration for juris-dictional purposes not only the operations of the primary employerbut also the entire operations of the secondary employers at the loca-tion affected by the alleged conduct involved.'As the Petitioner'spicketing resulted in the stoppage of deliveries to the constructionsite by secondary employers, Fullerton, Block, and Willson, and inthe prevention of other unnamed companies from entering the job-site, the operations of these secondary employers at the site affectedby the picketing may be combined with those of the primary employerand the combined total may be considered in resolving the jurisdic-tional question.However, there is no indication as to the extent towhich the Petitioner's picketing affected the secondary employers'constructon site operations.Under these circumstances, the Boardis unable to make a meaningful jurisdictional determination herein.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on theallegations here present, the Board is unable to conclude whether ornot it would assert jurisdiction herein.IWeibelExcavating Company,137 NLRB 1788,and cases cited in footnote 1.JohnsonReady Mix Co.andGeneral Drivers and Helpers UnionLocal No. 554, affiliated with the International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 17-CA-1998.May 2, 1963DECISION AND ORDERUpon charges duly filed by General Drivers and Helpers UnionLocal No. 554, herein called the Union, the General Counsel of theNational Labor Relations Board, by the Regional Director for theSeventeenth Region, issued a complaint dated July 31, 1962, againstJohnson Ready Mix Co., herein called the Respondent, alleging thatthe Respondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Section 8(a) (1) and (5) and Section 2(6)and (7) of the National Labor Relations Act as amended. Copies ofthe charges, complaint, and notice of hearing before a Trial Examinerwere duly served upon the Respondent and the Union.142 NLRB No. 50. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaint alleges, insubstance, that the Union was and is the exclusive collective-bargainingrepresentative of certain employees of the Respondent in an appro-priate unit, and that on or about June 11, 1962, and at all times there-after, Respondent unlawfully refused to bargain with the Union.The Respondent's answer, filed August 4, 1962, admits certain juris-dictional and factual allegations of the complaint, but denies thecommission of any unfair labor practices.On September 24, 1962, all parties to this proceeding entered intoa stipulation of facts, and on October 3, 1962, jointly moved to trans-fer this proceeding directly to the Board for findings of fact, con-clusions of law, and Decision and Order. The motion stated that theparties waived their rights to a hearing before a Trial Examiner andto the issuance of an Intermediate Report and Recommended Order.The motion also provided that the charges, complaint, answer andstipulation of facts shall constitute the entire record in the case.On October 4,1962, the Board granted the parties' motion to transferthe case to the Board.Briefs were thereafter filed by the GeneralCounsel and the Respondent.Upon the basis of the parties' stipula-tion of facts, the briefs, and the entire record in the case, the Board imakes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Nebraska corporation, is and has been since onor about June 4, 1962, engaged in the preparation and wholesaledelivery of ready-mixed concrete at and from its place of businesslocated in Omaha, Nebraska. It is stipulated that Respondent in thecourse and conduct of its business will annually sell and ship productsvalued in excess of $50,000 to customers outside the State of Nebraska,and that Respondent will annually purchase materials and suppliesvalued in excess of $50,000 directly from supplies outside the Stateof Nebraska.The Respondent admits, and we find, that it is engaged in com-merce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDGeneral Drivers and Helpers Union Local No. 554, affiliated withthe International Brotherhood of Teamsters, Chauffeurs, Warehouse-men andHelpers of America, is a labor organization as defined inSection 2 (5) of the Act.'Pursuant to the provisions of Section 3(b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-member panel[Members Rodgers,Fanning, and Brown]. JOHNSON READY MIX CO.III.TILE APPROPRIATE UNIT439The complaint alleged, and Respondent admits, that all truck-drivers, yardmen, mechanics, helpers, and laborers employed byRespondent at its plant at 4343 South 67th Street, Omaha, Nebraska,excluding all clerical employees, dispatchers, selectron operators,laboratory technicians, professional engineers, salesmen, watchmen,guards, and supervisors as defined in the Act, constitute and, at alltimes material herein, constituted a unit appropriate for collectivebargaining within the meaning of Section 9(b) of the Act.We sofind.IV. THE UNFAIR LABOR PRACTICESThe stipulated facts show that after an electron was conducted onMay 16, 1962, in Case No. 17-RC-3826, pursuant to a stipulation forcertification upon consent election between Missouri Valley ReadyMix Concrete Co., Inc. (hereinafter referredto as Missouri)and theUnion, the Union was certified by the Board, on May 24,1962, asthe exclusive bargaining agent ofMissouri's employees in the unitstipulated therein, which Ave find to be an appropriate unit.'Prior to June 1, 1962, Missouri, a Nebraska corporation, was en-gaged in the preparation and wholesale sale and delivery of ready-mixed concrete, its sole business, at and from its place ofbusinesslocated at 4343 South 67th Street, Omaha, Nebraska.Missouri hadbeen losing money in its business, was insolvent on June 1, 1962, andsubsequently was adjudged a bankrupt corporation by a United Statesdistrict court.On or about June 1, 1962, Respondent purchased fromMissouri thefixtures, equipment and machinery, including cement, truck and ma-chinery parts, and various supplies, used by Missouri in the conductof its business.At the salve time, Respondent also purchased, fromthe lessor thereof, the land and building occupied by Missouri.Like-wise, it purchased from the lessor thereof, the trucks leased to andused by Missouri in the conduct of its business.Respondent, however,did not purchase any of Missouri's accounts receivable, nor did itassume any of Missouri's liabilities, obligations, or accounts payable.Further, it was agreed that Respondent had no obligation to hire anyof Missouri employees.The parties stipulated that Respondent is not, and never has beenassociated with, or in any way connected with Missouri and that noneof Respondent's officers or stockholders had, or has, any interest inor connection with Missouri.'The certified Missouri unit was:all truckdrivers,yardmen, mechanics,helpers, andlaborers located atMissouri's plant,4343South 67th Street, Omaha,Nebraska,excludingall clerical employees,dispatchers,selectron operators,laboratory technicians, professionalengineers,salesmen,watchmen,guards,and supervisors as defined in the Act 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about June 1, 1962, Missouri ceased to operate its above-described business and went out of business.Concurrently, Missourinotified its employees of the sale of its business to Respondent, termi-nated its employees, and told the employees that, if they desired towork for Respondent, to contact Respondent for interviews.Since about June 4, 1962, Respondent has been engaged in its busi-ness set forth above, at the premises formerly occupied by Missouri.In the course and conduct of this business, Respondent has utilizedthe fixtures, equipment, machinery, and trucks used by Missouri andthe land and building formerly occupied by Missouri. Respondent hascontinued to handle the same products handled by Missouri and hascontinued to serve as many of Missouri's customers as it has been ableto keep on a profitable basis.On May 16, the date of the election mentioned above, Missouri em-ployed 83 employees who were eligible to vote in the election.OnJune 28, 1962, Respondent employed 56 employees in the unit we havefound appropriate, of whom 36 had been employed by Missouri. Thefollowing table shows a comparison of Missouri's and Respondent'sunits :MissouriMissouriRespondentemployees inValley unitunitRespondentunitTruckdnvers-------------------------------------------------504224Yardmen-----------------------------------------------------322Mechanics----------------------------------------------------2177Helpers---------------------------------------------------533Laborers-----------------------------------------------------420Total ---------------------------------------835636It was stipulated that the reduction iii the number of mechanicsin the Respondent's unit is due to the fact that Respondent, in contrastto Missouri, is contracting out to an independent contractor most of theequipment repair work formerly performed by Missouri.3 Respond-ent's truckdrivers, yardmen, mechanics, helpers, and laborers performsubstantially the same duties and serve the same purpose as thoseformerly employed by Missouri.In addition to categories of employees within the Missouri unit,Respondent has also employed the supervisor of Missouri's drivers,as well as Missouri's material supervisor to perform work in like ca-pacities.Additionally, 20 of the 40 individuals who worked for Mis-souri as clerical employees, dispatchers, selectron operators, laboratorytechnicians, professional engineers, salesmen, watchmen, guards, andsupervisors have been hired by Respondent to work in like capacities.3 The legality of Respondent's cent, acting out such work is not an issue in thin case. JOHNSON READY MIX CO.441It was further stipulated that on June 11, 1962, the Union by certi-fied letter requested Respondent to recognize it and bargain with itas the certified bargaining representative of Respondent's employees.Its request was based on the asserted fact that Respondent was the suc-cessor to Missouri, and that its certification was binding on Respond-ent.Respondent did not reply to the Union's request.On June 15,1962, the Union filed a charge against Respondent alleging violationsof Section 8 (a) (3) and (5) of the Act.Thereafter, on July 10, 1962, the Union again wrote to Respondentstating that it was undertaking an organizational campaign amongRespondent's employees and that after it obtained sufficient representa-tion cards, it would file a petition for certification.Respondent re-plied by letter on July 13, 1962, stating,inter alia,that if the petitionwas filed and -a proper unit was sought, there would be no difficulty inreaching a consent-election agreement.On July 16, 1962, the Unionfiled an amended charge alleging violations of Section 8 (a) (1) and (5)of the Act.The General Counsel and the Union contend that Respondent, assuccessor to Missouri, has violated the Act by refusing to recognize thecertification of the Union and bargain with it.Respondent contends(1) it is not the successor of Missouri, and (2) the Union has "impli-citly" admitted that it does not represent a majority of Respondent'semployees.Respondent urges that it is not the successor to Missouribecause the terms of the sales agreement did not provide that Respond-ent assume any of Missouri's liabilities, accounts payable or obliga-tions, because it did not purchase any of Missouri's accounts receiv-able, because it did not purchase any Missouri good will, and becauseit never represented to anyone-that'it was-the successor in interest toMissouri.In sum, Respondent contends that all it purchased fromMissouri were certain physical assets.We find, however, that the advent of Respondent effected no sub-stantial changes in the. operating entity.Thus, Missouri discontinuedits operations on June 1, but Respondent on June 4 commenced sub-stantially identical operations, the most noteworthy change being thatRespondent contracted out the bulk of the equipment repair workformerly done by Missouri. It is conceded that Respondent continuedMissouri's business from the same location, handled the same products,used the same equipment, and continued to serve the same customers.Moreover, 'and most significantly, a majority of the employees in theunit we have found appropriate were formerly Missouri employees, arenow performing the same functions they had performed for Missouri,and are directly supervised by former Missouri supervisors. In addi-tion, 50 percent of the other former employees of Missouri (clericals,dispatchers, etc.)are employed by Respondent in their sameclassifications. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that a Board certification must be honored for areasonable period of time, normally at least 1 year, in the absence ofunusual circumstances 4A mere change in ownershipin an "em-ploying industry" is not such an unusual circumstance as to affectthe force of the certification for it is equally well settled that wherethe "employing industry" remains essentially the same aftera trans-fer of legal ownership, the certification continues effective for thenormal operativeperiod and the obligation to bargain devolves uponthe successor employer.'We therefore find that on June 11, 1962, when the Union requestedrecognition and bargaining as the certified representative of Re-spondent's employees, Respondent was required to recognize andbargain with it. It is conceded that Respondent did not do so.Wetherefore find that on June 11, 1962, Respondent violated Section8 (a) (5) of the Act.There remains for consideration the contention of Respondent that,"implicit" in the Union's letter of July 10, 1962, was an admission bythe Union that it did not represent a majorityof Respondent's em-ployees.We have found above that the failure, to bargain occurredon June 11. Consequently, it is immaterial and irrelevant to theissue herein that a month after the refusal the Union stated it wasundertaking to organize the employees.We therefore find no meritin this contention.Therefore, on the basis of the entire record herein, we find thatRespondent violated Section 8 (a) (5) of the Act on June 11, 1962,and thereafter, by refusing to recognize and bargain with the Unionas the certified collective representative of its employees.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV, above,occurring in connection with its operations as describedin section Iabove, havea close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.VI. THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease,and desist therefrom andthat it take certain affirmative action designed to effectuate the policiesof the Act.'RayBrooksv.N.L.R.B.,348 U.S. 96.6N.L.R.B. v. AutoVentshade, Inc.,276 F. 2d 303(C.A.5) ; N.L.R.B. v. Albert Armatoand Wire & Sheet Metal Specialty Co.,199 F. 2d800 ('C.A. 7) ;Witham Buick, Inc,139NLRB 1209;Colony Matertals,Inc,130 NLRB 105;FirchaaLogging Company, Inc.,126 NLRB1215;Ugite Gas Incorporated,126 NLRB 494;CruseMotors,Inc.,, 105NLRB 242. JOHNSON READY MIX CO.443Having found that the Respondent refused to recognize the Unionand bargain collectively with it as the exclusive representative of em-ployees in the appropriate unit, we shall order that the Respondentbargain collectively with the Union, upon request, as the statutoryrepresentative of the employees in that unit, and, if an understandingis reached, embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.General Drivers and Helpers Union Local No. 554, affiliatedWith the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organization as definedin Section 2 (5) of the Act.2.All truckdrivers, yardmen, helpers, mechanics, and laborers em-ployed by Respondent at its plant at 4343 South 67th Street, Omaha,Nebraska, excluding all clerical employees, dispatchers, selectronoperators, laboratory technicians, professional engineers, salesmen,watchmen, guards, and supervisors as defined in the Act, constitutea unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.3.The above-named labor organization was on June 11, 1962, andhas been at all times thereafter, the exclusive representative of all theemployees in the above-described unit for the purpose of collectivebargaining within the meaning-of Section 9(a) of the Act.4.By refusing to recognize and bargain collectively with the above-named labor organization, as the exclusive representative of all theemployees in the unit described above, the Respondent has engaged inunfair labor practices within the meaning of Section 8(a) (5) of theAct.5.By the aforesaid conduct, the Respondent has interfered with,restrained, and coerced employees in the exercise of rights guaranteedby Section 7 of the Act, and has thereby engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Johnson ReadyMix Co., Omaha, Nebraska, and its officers, agents, successors, andassigns, shall:1.Cease and desist from : 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Refusing to recognize and bargain collectively with GeneralDrivers and Helpers Union Local No. 554, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representative of the em-ployees in the following appropriate unit :All truckdrivers, yardmen, mechanics, helpers, and laborers em-ployed by Respondent at its plant at 4343 South 67th Street, Omaha,Nebraska, excluding all clerical employees, dispatchers, selectronoperators, laboratory technicians, professional engineers, salesmen,watchmen, guards, and supervisors as defined in the Act.(b) In any like or related manner, interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed by Sec-tion 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request,. bargain collectively with General Drivers andHelpers Union Local No. 554, affiliated with the International Broth-erhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of the employees in theappropriate unit, as found above, and, if an understanding is reached,embody such understanding in a signed agreement.(b)Post at its Omaha, Nebraska, plant, copies of the attachednotice marked "Appendix." 6Copies of such notice, to be furnishedby the Regional Director for the Seventeenth Region, shall, afterbeing -duly signed by Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Seventeenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply therewith.6In the event this Order is enforced by a decreeof a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order"APPENDIXNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employeesthat: ALMEIDA BUS LINES, INC.445WE WILL NOTrefuse to bargain collectively with GeneralDrivers and Helpers Union Local No. 554, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, as the exclusive bargainingrepresentative of the employees in the following appropriate unit :All truckdrivers, yardmen, mechanics, helpers, and laborersemployed by us at our plant at 4343 South 67th Street, Omaha,Nebraska, excluding all clerical employees, dispatchers, selec-tron operators, laboratory technicians, professional engineers,salesmen, watchmen, guards, and supervisors as defined inthe Act.WE WILL, upon request, bargain collectively with GeneralDrivers and Helpers Union Local No. 554, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive bargaining repre-sentative of the employees in the appropriate unit, and, if anunderstanding is reached, embody such understanding in a signedagreement.WE WILL NOT, in any like or related manner, interfere with,restrain, or coerce employees in the exercise of the rights guar-anteed them by Section 7 of the Act.JOHNSON READY Mix CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 1200 Rialto Building, 906 Grand Avenue, Kansas City, Mis-souri, 64106, Telephone No. Baltimore 1-7000, Extension 731, if theyhave any questions concerning this notice or compliance with itsprovisions.Almeida Bus Lines, Inc.andAmalgamated Association of Street,Electric Railway and Motor Coach Employees of America,AFL-CIO.Case No. 1-CA-3861.May 3, 1963DECISION AND ORDEROn February 15, 1963, Trial Examiner Louis Libbin issued hisIntermediate Report in the above-entitled proceeding, finding that142 NLRB No. 52.